           Case 2:20-mj-00461-DJA Document 21
                                           20 Filed 10/15/20
                                                    10/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655C
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Jorge Antonio Cortez-Meza

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:20-mj-00461-DJA

12                  Plaintiff,                           ORDER
                                                          STIPULATION TO CONTINUE
                                                          PRELIMINARY HEARING
13          v.
                                                          (Third Request)
14   JORGE ANTONIO CORTEZ-MEZA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine Tanaka, Assistant Federal Public Defender, counsel for Jorge Antonio Cortez-
21   Meza, that the Preliminary Hearing currently scheduled on October 16, 2020, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Cortez-Meza has entered into a plea agreement through the United States
25   Attorney’s Office fast-track program. Change of plea and sentencing are currently scheduled
26   for November 6, 2020.
           Case 2:20-mj-00461-DJA Document 21
                                           20 Filed 10/15/20
                                                    10/14/20 Page 2 of 3




 1          2.      Defendant is incarcerated and does not object to a continuance.
 2          3.      The parties stipulate and agree that the time between today and the scheduled
 3   preliminary hearing is excludable in computing the time within which the defendant must be
 4   indicted and the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C. §
 5   3161(b) and (h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv)..
 6
 7          This is the third request for continuance filed herein.
 8          DATED this 14th day of October 2020.
 9
10    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
11
12
      By /s/ Katherine Tanaka                         By /s/ Jared Grimmer
13    KATHERINE TANAKA                                JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:20-mj-00461-DJA Document 21
                                           20 Filed 10/15/20
                                                    10/14/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00461-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JORGE ANTONIO CORTEZ-MEZA,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   October 16, 2020 at the hour of 4:00 p.m., be vacated and continued to _________________

13   November
     at the hour of30, 2020,__.m.
                    ___:___  at 4:00 p.m. Courtroom 3A.
                          15th
14           DATED this ____ day of October 2020.

15
16
                                            DANIEL J. ALBREGTS,
                                               UNITED           U.S. Magistrate
                                                       STATES MAGISTRATE        Judge
                                                                            JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
